dollar_figure department of the treasury internal_revenue_service p o box irs cincinnati oh number release date dear date date employer id number contact person id number contact telephone number form you must file tax years uil this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend u state v date w type of therapy dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of u on v you were formed to be an organized health care provider network for delivering providing or arranging for the delivery or provision of certain health care services relating to the field of w therapy all such health care services shall be provided by you through individuals who are licensed registered or certified to practice a certain health care profession by and in u your activities include developing and improving w therapy services and education coordinating interested parties to meet the w therapy needs of the state and developing and promoting professional standards of w therapy the total percentage of time devoted to these activies is percent of your total time your other activities include creating a network of w therapists for one-stop shopping providing better care coordination and quality improvements for your members reducing costs for members creating a network large enough to manage population health and negotiating rates with a larger market share due to the collaboration of the individual practices you will also decrease overhead for your members by sharing costs of multiple services you will establish a collaborative environment to ensure sustainability of independently owned practices which will allow each practice to benefit from an economy of scales in procuring fair equitable and value-based reimbursement models and expand current market presence for the benefit of your members you will be an organized health care provider network for delivering providing or arranging for the delivery of certain health care services you will devote percent of your total time to these activities letter rev catalog number 47628k your revenue comes entirely from gross dues and assessments of your members law sec_501 of the code exempts from federal_income_tax business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_56_65 156_2_cb_185 held that a local organization that principally furnishes particular information and specialized individual service to its individual members engaged in a particular industry is performing particular services for individual persons and therefore is not exempt under sec_501 of the code revrul_61_170 1961_2_cb_112 describes an association composed of professional private duty nurses and practical nurses which operated a nurses’ registry primarily to afford greater employment opportunities for its members the association was not entitled to exemption as a business league described in sec_501 of the code because its primary purpose was the operation of a regular business of the kind ordinarily carried on for profit and it was engaged in rendering particular services for individual persons rather than promoting the general business conditions of the nursing profession revrul_68_264 1968_1_cb_264 defined a particular service for the purpose of sec_501 of the code as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses revrul_71_175 1971_1_cb_153 ruled on a nonprofit organization whose principal activity was the operation of a telephone-answering service for member doctors providing a telephone-answering service the organization relieved the individual members of securing this service commercially resulting in a convenience or economy in the conduct of the medical practice of its individual members therefore the organization was rendering particular services for individual persons as distinguished from the improvement of business conditions in the medical profession and public health area generally thus the organization was not exempt under sec_501 of the code in indiana retail hardware ass'n inc v united_states ct_cl the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code application of law to be exempt under sec_501 of the code your activities must be directed to the improvement of business conditions of one or more lines of business and not inure to the benefit any private_shareholder_or_individual you operate primarily to provide cooperative services for your members which is a private benefit to your members and does not improve business conditions as described in sec_1_501_c_6_-1 therefore you are not exempt under sec_501 letter rev catalog number 47628k you are not operated as a business league as described in sec_501 of the code because you provide particular services to your members similar to the organization described in revrul_56_65 you are providing a service that affords your members employment opportunities similar to the organization denied exemption in revrul_61_170 by providing these employment services you are serving the private interests of your members and do not qualify for exemption under sec_501 of the code you are providing your members bargaining power and acting as a bargaining agent to negotiate for better terms and conditions of doing business with vendors suppliers and service providers with whom your members do business given that your primary activity is directed at providing a particular service to your members you are similar to the situation described in revrul_68_264 and not exempt under sec_501 of the code as noted in revrul_71_175 rendering particular services for individuals is distinguished from the improvement of business conditions of a particular line_of_business by providing employment services you are providing services for the economy and convenience of your members and not for the overall improvement ofa line_of_business therefore exemption under sec_501 of the code is precluded like the organization described in indiana retail hardware ass’n inc your primary activities provide direct economic benefit to your members rather than improve business conditions for the industry therefore you are precluded from exemption under sec_501 of the code your position you assert that in order to accomplish your goals such as developing and improving w therapy service and education improving professional standards care coordination quality improvements and cost reductions it will be necessary for you to provide certain administrative and other services for its members but such services are the means to achieving the desired ends and not the ends themselves you also assert low reimbursement levels have been the cause of the closure or sale of numerous independently owned w therapy practices in u in recent years you also assert the only way to assure the continuance of the relatively few such practices that remain will be to allow them to work together in an integrated fashion in working together this will allow the members to both increase revenue and decrease costs our response to your position the information provided reinforces the fact that your primary activities provide particular services to your members a significant portion of your activities constitute services to members this precludes you from exemption under sec_501 of the code conclusion based on the information provided we conclude that you are not operated as a business league described in sec_501 of the code your operations provide specific services to members and allow a convenience and private economic benefit your activities also are not directed toward the improvement of business conditions of one or more lines of business therefore you do not qualify for exemption under sec_501 letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 letter rev catalog number 47628k where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
